—Order unanimously affirmed without costs. Memorandum: Because both parties have extensive custodial rights under the stipulated joint custody order and because petitioner’s income greatly exceeds the income of respondent, we find no error in Family Court’s denial of petitioner’s request for child support. If in the future the disparity between incomes lessens, a new petition may be filed. (Appeal from Order of Monroe County Family Court, Kohout, J. — Child Support.) Present — Balio, J. P., Lawton, Doerr, Davis and Boehm, JJ.